PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 10,985,465
Issue Date: April 20, 2021
Application No. 15/240,637
Filed: August 18, 2016
Attorney Docket No.  NuCurrent 084624-0069
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund received March 16, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $70, stating in part that “[o]n 3/5/21, the undersigned submitted” a petition to withdraw from issue and “petition fee of $70 . . . were charged to the undersigned’s credit card.  However, the undersigned was unable to download a copy of the Electronic Acknowledge Receipt . . . the EBC informed the undersigned that there was a processing error and advised the undersigned to re-submit the same certification and request, re-pay the requisite fees, and then file the . . . request for refund”.   

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $70 will be refunded to petitioner’s credit card.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions